Citation Nr: 0213284	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-24 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
August 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that, in October 1999, and again in a 
September 2000 memorandum to the RO, the Disabled American 
Veterans (DAV) indicated that a power of attorney in favor of 
the DAV (as the veteran's accredited service representative) 
was submitted.  However, the record does not demonstrate that 
a power of attorney on behalf of the DAV was associated with 
the claims folder, although the DAV submitted subsequent 
statements in support of the veteran's claim on appeal, most 
recently in November 2001.  The record reflects that in 
February 2002, the veteran submitted a signed power of 
attorney (VA Form 21-22) in favor of the Texas Veterans 
Commission (TVC) as his accredited representative, although 
in an April 2002 letter to him, the RO noted the DAV as the 
veteran's accredited representative.  But, in an August 2002 
letter to the veteran from the RO regarding certification of 
his appeal to the Board, the RO noted that the TVC was his 
accredited representative.  Moreover, in an August 2002 
statement, the veteran said that his power of attorney was 
with the TVC.  Thus, it appears that the veteran's accredited 
representative of record is the TVC. 


REMAND

In his October 2000 substantive appeal, the veteran expressly 
requested to appear at a personal hearing at the RO.  
However, according to March 2001 correspondence in the file, 
the RO asked the veteran if he would be willing to accept a 
VA examination in lieu of the hearing.  According to a report 
of contact (VA Form 119), the veteran's wife was contacted by 
telephone and said he agreed to a VAX in lieu of a personal 
hearing.  However, in August 2002, the veteran submitted a 
written request that his case be sent back to the VA RO in 
Waco and that he be provided with a local hearing before a 
local Hearing Officer before the Board renders a decision on 
his appeal.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:

1. The RO should schedule the veteran for 
a personal hearing before a Hearing 
Officer at the RO and should notify 
the veteran and his representative of 
the date of such hearing by sending a 
letter of notification to the veteran 
at his address of record, with a copy 
to his representative.

2. Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.

3. Thereafter, the RO should readjudicate 
the claim for entitlement to 
automobile and adaptive equipment or 
for adaptive equipment only.  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of 
the case (SSOC) regarding all issues 
for which a substantive appeal has 
been timely received.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




